 

Exhibit 10.10

 

AMENDED AND RESTATED

UNITED BANCORP, INC. AND

UNITED BANCORP, INC. AFFILIATE BANKS DIRECTORS AND OFFICERS

DEFERRED COMPENSATION PLAN

 

(As amended April 19, 2006)

 

Section 1 - The Plan. United Bancorp, Inc. hereby establishes a deferred
compensation plan to be known and described as the "United Bancorp, Inc. and
United Bancorp, Inc. Affiliate Banks Directors and Officers Deferred
Compensation Plan." The Plan is an unfunded deferred compensation plan, and it
is the intention of the parties that the arrangements herein set forth be
unfunded for tax purposes and for purposes of Title I of ERISA. Amounts deferred
pursuant to the Plan shall remain unrestricted assets, at all times, of the
Corporation. Participants in the Plan have the status of general unsecured
creditors of the Corporation, and the Plan constitutes a mere promise by the
Corporation to make benefit payments in the future.

 

Section 2 - Definitions. As used herein, the terms hereinafter set forth shall
be construed as follows:

 

(a)        "Account" shall mean a deferred compensation account established
under and pursuant to the Plan.

 

(b)        "Bonus" means an Employee's annual cash bonus.

 

(c)        "Beneficiary" means the beneficiary designated in writing by the
Participant to receive benefits from the Plan in the event of his or her death.
The Beneficiary shall be designated on a form provided by the Corporation, and
the Participant may change the Beneficiary designation at any time by signing
and filing a new form with the Corporation. However, if the Participant is
married at the time of his or her death, the Beneficiary of any death benefits
shall be the Participant's spouse, despite any designation to the contrary,
unless the spouse has consented to a different or additional Beneficiary. The
spouse's consent shall be in writing and shall be witnessed by a Plan
representative or by a notary public.

 

If the Participant designates a trust as Beneficiary, the Corporation shall
determine the rights of the trustee without responsibility for determining the
validity, existence, or provisions of the trust. Further, the Corporation shall
not have responsibility for the application of sums paid to the trustee or for
the discharge of the trust.

 

The rules of this paragraph apply unless provided otherwise in the Participant's
Beneficiary designation form. If the Participant designates one primary
Beneficiary and the Beneficiary dies after the Participant but before benefit
payments are completed, any remaining benefits shall be payable to the secondary
Beneficiary. If the Participant fails to designate a secondary Beneficiary or if
no secondary Beneficiary survives the primary Beneficiary, any remaining
benefits shall be payable to the deceased primary Beneficiary's heirs in the
manner described in the next paragraph. If the Participant designates more than
one primary Beneficiary or more than one secondary Beneficiary and a Beneficiary
dies before benefit payments are completed, the share payable to the deceased
Beneficiary shall be paid to the deceased Beneficiary's heirs in the manner
described in the next paragraph as if the Beneficiary was the Participant.

 

 

 

 

If the Participant fails to designate a Beneficiary or if no designated
Beneficiary survives the Participant, distribution shall be made in equal shares
to the members of the first of the classes listed below having a living member
on the date the distribution is payable. The classes, in order of priority, are
as follows:

 

(1)         The Participant's spouse;

 

(2)         The Participant's children or their then-living issue, by right of
representation; and

 

(3)         The legal heirs of the Participant under the laws of the
Participant's state of residence on the date of the Participant's death.

 

The facts as shown by the records of the Plan Administrator at the time of death
shall be conclusive as to the identity of the proper payee, and the records of
the Plan Administrator shall be conclusive as to the amount properly payable.
The distribution made in accordance with such state of facts shall constitute a
complete discharge of all obligations under the provisions of the Plan.

 

(d)        "Board of Directors" and "Board" shall mean the Board of Directors of
the Corporation (exclusive of honorary directors or director emeritus).

 

(e)        "Change in Control" shall have the meaning set forth in Exhibit A,
attached hereto.

 

(f)         "Code" means the Internal Revenue Code of 1986, as amended.

 

(g)        “Common Stock” shall mean United Bancorp, Inc. Common Stock.

 

(h)        “Compensation” shall mean Fees and Bonus.

 

(i)         "Corporation" shall mean United Bancorp, Inc. and each wholly-owned
subsidiary of United Bancorp, Inc. which adopts the Plan and establishes
accounts for the benefit of Participants.

 

(j)         "Disability" shall have the meaning set forth in Exhibit A, attached
hereto.

 

(k)        “Employee” shall mean an employee of the Corporation.

 

(l)          "Fees" shall include all compensation as fixed and determined by
the Board of Directors, which is payable to a member of the Board for attendance
at meetings, whether regular or special, of the Board of Directors, the
Executive Committee, and all other Committees which have been established or in
the future may be established by the Board of Directors.

 

(m)        "Participant" shall mean a duly elected member of the Board of
Directors and any senior officer of the Corporation designated by the Board as
an eligible participant.

 

(n)         "Plan" shall mean this United Bancorp, Inc. and United Bancorp, Inc.
Affiliate Banks Directors and Officers Deferred Compensation Plan, as the same
may be amended from time to time.

 

 

 

 

(o)         "Plan Administrator" shall mean United Bancorp, Inc. or such person
as shall be appointed by United Bancorp, Inc. As of the date of this amended and
restated Plan, Wesbanco Bank Wheeling, Wheeling, West Virginia shall be the Plan
Administrator.

 

(p)         "Plan Year" means the calendar year which is the Corporation’s
taxable year.

 

(q)         "Trust" shall mean a trust established by United Bancorp, and titled
the “United Bancorp, Inc. and United Bancorp, Inc. Affiliate Banks Directors and
Officers Deferred Compensation Plan Trust.” Such Trust, if established, shall
hold assets to assist the Corporation in meeting its obligations under the Plan
and shall conform to the terms of the model trust as described in Revenue
Procedure 92-64, 1992-2 C.B. 422.

 

(r)          "Unforeseeable Emergency" shall have the meaning set forth in
section 409A of the Code and section 1.409A-3(g)(3) of the IRS Temporary
Regulations, as now in effect and hereinafter amended.

 

(s)         "United Bancorp, Inc." shall mean United Bancorp, Inc., Martins
Ferry, Ohio.

 

Section 3 - Eligibility to Participate. The right to participate in the Plan
shall be limited to members of the Board of Directors and senior officers of the
Corporation after designation by the Board as eligible participants.

 

Section 4 - Election to Participate. Any eligible Participant who desires to
participate in the Plan may elect for any Plan Year, on or before the 31st day
of December of the preceding Plan Year, to defer all or a specified part of the
Fees and so much of Bonus as the Board may from time to time authorize, which
thereafter shall be payable to him for services in the succeeding Plan Year. A
Participant's election to defer Compensation under the Plan shall be deemed
irrevocable as of December 31 of a Plan Year with respect to amounts payable
with respect to services preformed in the immediately following Plan Year and
shall continue in effect until changed by the Participant, in accordance with
the provisions and limitations of the Plan. Additionally, a Participant may make
an election to defer Compensation as follows:

 

(a) at any time within thirty (30) days following the date on which a person is
first eligible to participate in the Plan, provided that such election shall
apply only for Compensation earned for services performed subsequent to the
election for such Plan Year. A Participant may also make such an election within
thirty (30) days following adoption of the Plan by such subsidiary of United
Bancorp, Inc. which had not previously participated in the Plan, provided that
such election shall apply only for Compensation earned for services performed
subsequent to the election for such Plan Year. For purposes hereof, the amount
of Bonuses that are earned after the date of election is the sum that equals the
product of the Participant’s total compensation for the performance period for
which the Bonuses are paid, times the quotient resulting from dividing the
number of days remaining in the performance period after the election over the
total number of days in the performance period or

 

(b) subject to approval by the Corporation, a Participant may make an election
to defer “Performance Based Compensation” earned over a period of at least
twelve (12) months as late as six months prior to the end of the performance
period, provided such election is in accordance with all of the requirements of
Section 1.409A-2(a)(7) of the IRS Temporary Regulations, as now in effect and
hereinafter amended.

 

 

 

 

Section 5 - Manner of Making Election. An election to participate in the Plan
shall be made by written notice, on such form as may be prescribed by the
Corporation, which shall be signed by the electing Participant and filed with
the Corporation.

 

Section 6 - Accounting and Administration. The Corporation and each adopting
subsidiary thereof shall establish and maintain on its books a deferred
compensation account for and in the name of each Participant who elects to
participate in the Plan, each such account to be known and designated as "The
Deferred Compensation Account of (Participant’s Name)," and shall credit to each
such account all Compensation that is payable, and otherwise should be paid
directly, to the Participant in whose name the account is established. Each such
credit shall be entered in the account as of the date on which the Compensation
represented thereby is payable. The Plan shall be administered by the trust
department of the Plan Administrator, who shall have full power to administer
the Plan in all of its details, subject to the applicable requirements of law.
The Corporation shall have the exclusive authority to remove and appoint the
Plan Administrator in its sole discretion and may do so without the approval of
any Participant of the Plan or any United Bancorp, Inc. affiliate bank. The
Corporation may appoint itself or any affiliated company as Administrator under
its authority herein. The Corporation may establish a Trust to hold assets to
assist the Corporation in meeting its obligations under the Plan and such Trust
shall conform to the terms of the model trust as described in Revenue Procedure
92-64, 1992-2 C.B. 422. The Trust shall be a grantor trust under sections 671
through 678 of the Code. The Trust Agreement shall provide that the assets of
the Trust are subject to the claims of the Bank's general creditors if the Bank
becomes insolvent. If any assets of the Trust are seized by general creditors of
the Bank, a Participant's right to receive benefits under the Plan shall not be
changed.

 

Section 7 - Interest. Interest shall be credited to each account at any time for
which there is an account balance which has not yet been deemed invested in
United Bancorp, Inc. Common Stock in accordance with Section 8 hereof, during
the period that the person in whose name such account is carried is a member of
the Board of Directors or Employee, at the rate from time to time determined by
The Citizens Savings Bank (or other adopting subsidiary) for and payable on
funds on deposit in the Money Market Accounts maintained by the bank. Interest
computation shall be made and the amount of each computation entered in the
account as a credit on the same dates that interest is computed by the bank on
the aforesaid Money Market Accounts.

 

Section 8 - United Bancorp, Inc. Common Stock. Periodically, at such times and
in such intervals as the Corporation shall determine is administratively
reasonable, but at least annually, a Participant's account balances or credits
shall be deemed to be invested in United Bancorp, Inc. Common Stock and the
Participant's account shall be credited with such shares and the subsequent
dividends thereon reinvested.

 

Section 9 - Termination of Election to Participate. A Participant's election to
defer a portion of his or her Compensation shall continue in effect until
changed by the Participant. An election to defer Compensation pursuant to the
Plan may be terminated by written notice, signed by the participating
Participant and delivered to the Corporation; provided however, that as of
December 31 of each Plan Year, such election shall be deemed irrevocable with
respect to Compensation payable with respect to services preformed in the
immediately following Plan Year. Notwithstanding the forgoing, in the event a
Participant receives a distribution due to an Unforeseeable Emergency, such
Participant’s election to defer Compensation shall automatically immediately
terminate and thereafter such Participant may make a subsequent election to
defer fees only with respect to Compensation payable for services preformed in
the immediately following Plan Year.

 

 

 

 

Section 10 - Payment of Deferred Compensation. Distribution of a Participant’s
account balance shall be made in accordance with the following.

 

(a) No distribution payments shall be made from any account as long as the
Participant in whose name such account has been established continues to be an
Employee or a member of the Board of Directors; provided, however, that in the
event of an Unforeseeable Emergency, benefits may be payable upon approval of
the Corporation without termination of employment or Board membership, but only
to the extent necessary to meet the emergency and otherwise in compliance with
all of the conditions and limitations imposed on distributions made pursuant to
and in compliance with section 409A(a)(2)(A)(vi) and (B)(ii) of the Code and any
regulations promulgated thereunder.

 

(b) Subject to a distribution election made by a Participant as provided in (c)
below, when a participating Participant ceases to be an Employee or member of
the Board for any reason, the Corporation shall pay to him in one lump sum
within sixty (60) days of termination of service as a Participant or as soon
thereafter as is reasonably practicable but not later than the end of the Plan
Year, the aggregate number of shares of Common Stock (including, without
limitation, shares deemed to be acquired through reinvested dividends) standing
to his or her credit in the account maintained for his or her benefit as of the
close of business on the date of the termination of his or her membership on the
Board, together with any cash account balance which has not yet been deemed
invested in Common Stock in accordance with Section 8 hereof and interest
thereon at the rate payable on The Citizens Savings Bank (or other adopting
subsidiary) Money Market Accounts, until paid in full.

 

(c) In lieu of the payment of a lump sum upon termination of service as a
Participant as provided in (b) above, upon initial participation in the Plan, a
Participant may elect to receive his or her benefit distribution in annual
installments upon termination of service as a Participant over a period not to
exceed ten (10) years. At the time of such election to receive his or her
benefit distribution in installments, the Participant may also elect to
accelerate such distribution upon death, Change in Control, and Disability. A
Participant may change a prior election subject to the following:

 

(1)         The election shall become valid only upon the expiration of 12
months from submission to the Corporation.

 

(2)         The new election must apply to the Participant's entire Account.

 

(3) If the Participant elects installment payments, the election must specify
the time period (not to exceed ten years).

 

(4)         The new election must delay the first payment (whether installment
or lump sum) for a period of at least five years from the date the first payment
otherwise would have been made.

 

(5)         The Corporation must consent to the new election.

 

 

 

 

(d) Cash payments will be made in lieu of fractional shares in an amount
determined by multiplying each fractional share to which a participant would
otherwise be entitled by the per share closing price of Common Stock on the
trading day immediately preceding the date of distribution, or if no trading in
Common Stock occurred on that date, then the next preceding date on which the
Common Stock was traded. In no event will any amount of cash be paid to a
participant from the participant's account under the Plan other than cash not
yet invested in Common Stock, together with interest thereon, and cash in lieu
of fractional shares of Common Stock, as provided in this Section 10.

 

(e) Notwithstanding the provisions of the Plan or any distribution election made
by a Participant, the distribution of benefits may be delayed as follows:

 

(1) If at the time a benefit would otherwise be payable, the Participant is a
“specified employee” (as defined below), and the payment provided for would be
deferred compensation with the meaning of the section 409A of the Code, the
distribution of the Participant’s benefit may not be made until six months after
the date of the Participant’s “separation from service” with the Corporation (as
such term may be defined in section 409A(a)(2)(A)(i) of the Code and regulations
promulgated thereunder), or, if earlier, the date of death of the Participant.
This requirement shall remain in effect only for periods in which the stock of
the Corporation is publicly traded on an established securities market.

 

(2) For purposes of subparagraph (1) a “specified employee” shall mean any
Employee of the Corporation who is a “key employee” of the Corporation within
the meaning of section 416(i) of the Code. This shall include any Employee who
is (i) a 5-percent owner of the Corporation’s common stock, or (ii) an officer
of the Corporation with annual compensation from the Corporation of $130,000.00
or more, or (iii) a 1-percent owner of Corporation’s common stock with annual
compensation from the Corporation of $150,000.00 or more (or such higher annual
limit as may be in effect for years subsequent to 2005 pursuant to indexing
section 416(i) of the Code).

 

(3) The provisions of Section 10 (e)(1) have been adopted only in order to
comply with the requirements added by section 409A of the Code. These provisions
shall be interpreted and administered in a manner consistent with the
requirements of section 409A of the Code, together with any regulations or other
guidance which may be published by the Treasury Department or Internal Revenue
Service interpreting such section 409A of the Code.

 

(4) In the case of Common Stock, the Corporation shall delay any Plan
distribution to such Participant as may be necessary to comply with (i) any and
all federal and state securities registration requirements and (ii) the
prohibitions on short swing profits as provided by the provisions of section 16b
of the Securities Exchange Act of 1934 or the rules promulgated by the
Securities and Exchange Commission under section 16b.

 

(f) Directors who are participants may make a new distribution election on or
before December 31, 2006 with respect to their accrued account balance without
compliance with the limitations on changes in elections contained in the Plan in
compliance with the transitional relief provided by IRS Notice 2005-1 Q&A 19(c),
provided that such election will not apply to amounts they would otherwise
receive during 2006 or cause an amount accrued under the plan to be paid in
2006.

 

 

 

 

Section 11 –Death of Participant. In the event of the death of a participating
Participant the aggregate amount of his or her account balance shall be paid to
the Participant’s Beneficiary in accordance with the terms of the Plan and his
or her distribution election.

 

Section 12 - Funds and Interest Nonassignable. Benefits payable to Plan
participants and their beneficiaries under this Plan may not be anticipated,
assigned (either at law or in equity), alienated, pledged, encumbered, or
subjected to attachment, garnishment, levy, execution or other legal or
equitable process.

 

Section 13 - Payment to Minor Beneficiaries. In the event that any person
designated as a Beneficiary by a participating Participant is a minor, the
Corporation may make payment of any funds or common stock to which such minor is
entitled hereunder by making such payment to such minor, or to the parent,
guardian, or person having custody of such minor, and the receipt of such
parent, guardian or other person shall be a full and sufficient discharge to the
Corporation for such payment.

 

Section 14 - Status of Participants as Unsecured Creditors. The obligation of
the Corporation to pay benefits under the Plan shall be unsecured. Each
Participant is an unsecured creditor of the Corporation. Although the
Corporation may make corporate investments to fund its potential liability under
the Plan, the Plan constitutes a mere promise by the Corporation to make benefit
payments in the future. The establishment of an Account for a Participant and
the Corporation's payment of contributions to a Trust are not intended to create
any security for payment of benefits under the Plan or change the status of the
Plan as an unfunded plan for tax purposes or Title I of ERISA (with respect to
ERISA, as to Employees only).

 

Section 15 - Suspension of Deferrals. The Board of Directors shall have the
right to suspend contributions to the Plan at any time, which suspension shall
become effective as of the January 1 of the Plan Year following such suspension.

 

Section 16 – Amendment and Modification of the Plan. The Plan, as herein above
set forth, may be amended, modified, or terminated at any time by the Board of
Directors of the Corporation; provided, however, that any such amendment,
modification, or termination shall be prospective only in its operation and
effect, and shall not affect or prejudice the rights and interests of any
participating Participant, or other person, as fixed and determined prior to the
adoption thereof.

 

Section 17 - Termination of the Plan. The Board of Directors may terminate the
Plan as provided by and subject to the limitations and requirements of IRC 409A
and section 1.409A-3(h)(2)(viii) of the IRS Temporary Regulations, as now in
effect an hereinafter amended.

 

Section 18 - IRC 409A Savings Clause. The Plan is intended to comply with all of
the provisions and requirements applicable to deferred compensation arrangements
under section 40A of the Code and any regulations issued thereunder. Any
provision of the Plan determined to be inconsistent with the requirements of
section 409A of the Code shall be disregarded so as to cause the Plan to comply
in all respects with the applicable provisions thereof. The Plan Administrator
shall cause the Plan to be interpreted and administered in a manner consistent
with the requirements of section 409A of the Code, together with any regulations
or other guidance which may be published by the Treasury Department or Internal
Revenue Service interpreting such section 409A of the Code.

 

 

 

 

Section 19 - Effective Date. The effective date of this Amended and Restated
Plan is April 19, 2006.

 

    United Bancorp, Inc.         By: /s/James W. Everson     James W.  Everson  
Its: Chairman, President and Chief     Executive Officer

 

Approved by the Board of Directors: April 19, 2006

 

 

 

 

Exhibit A

 

Disability Definition.

 

Disability shall mean that the participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
participant’s employer.

 

Change in Control Definition

 

A “Change in Control” shall mean a “Change in Ownership” as defined in (a)
hereof; a “Change in Effective Control” as defined in (b), hereof; or a “Change
in Ownership of a Substantial Portion of Assets” as defined in (c) hereof.

 

(a)          Change in Ownership. A Change in Ownership of the Corporation
occurs on the date that any one person, or more than one person acting as a
group (as defined in subsection (d) hereof), acquires ownership of stock of the
Corporation that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Corporation. However, if any one person, or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of the Corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Ownership of the Corporation (or to cause a Change in
Effective Control of the Corporation within the meaning of subsection (b)
hereof). An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section.

 

(b)          Change in Effective Control. A Change in Effective Control of the
Corporation occurs on the date that either:

 

(i)          Any one person, or more than one person acting as a group (as
determined under subsection (d) hereof), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Corporation possessing 35 percent or more
of the total voting power of the stock of the Corporation; or

 

(ii)         a majority of members of the Corporation’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Corporation’s Board of
Directors prior to the date of the appointment or election.

 

In the absence of an event described in Section (b)(i) or (ii) above, a change
in the effective control of a Corporation will not have occurred.

 

(c)          Change in Ownership of a Substantial Portion of the Corporation’s
Assets. A Change in Ownership of a Substantial Portion of the Corporation’s
Assets occurs on the date that any one person, or more than one person acting as
a group (as determined in subsection(d) hereof), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

 

 

 

There is no Change in Control Event under this subsection (c) when there is a
transfer to an entity that is controlled by the shareholders of the Corporation
immediately after the transfer, as provided in this paragraph. A transfer of
assets by the Corporation is not treated as a change in the ownership of such
assets if the assets are transferred to:

 

(i)          A shareholder of the Corporation (immediately before the asset
transfer) in exchange for or with respect to its stock;

 

(ii)         An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Corporation;

 

(iii)        A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Corporation; or

 

(iv)        An entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in
subsection (c)(iii) hereof.

 

For purposes of this subsection (c) and except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a corporation in which the transferor corporation has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
transferor corporation after the transaction is not treated as a change in the
ownership of the assets of the transferor corporation.

 

(d)          Persons Acting as a Group. Persons will not be considered to be
acting as a group solely because they purchase assets or purchase or own stock
of the same corporation at the same time, or as a result of the same public
offering. However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, purchase or acquisition of assets, or similar business
transaction with the Corporation. If a person, including an entity shareholder,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
to the extent of the ownership in that corporation prior to the transaction
giving rise to the change and not with the ownership interest in the other
corporation.

 

Notwithstanding the forgoing no Change in Control shall be deemed to have
occurred if such Change in Control does not constitute a permitted distribution
event for deferred compensation arrangements, as defined by section 409A of the
Internal Revenue Code of 1986, as amended and any Treasury Regulations issued
thereunder.

 

Unforeseeable Emergency Definition

 

Unforeseeable Emergency shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

 

 

 

